Citation Nr: 9919092	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional (low back) disability 
claimed to result from an injury sustained while the veteran 
was being provided treatment during hospitalization with the 
Department of Veterans Affairs (VA) in November 1982 for a 
pre-existing low back injury.  



REPRESENTATION

Appellant represented by:	J. W. Stanley, Jr., Attorney 
at Law



WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, RS, LS, and CB 


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had six months' active service from November 1961 
to May 1962.

This case was previously before the Board in April 1998 at 
which time a claim for basic eligibility for pension benefits 
was denied and a claim for compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional (low back) disability 
claimed to result from an injury sustained while the veteran 
was being provided treatment during hospitalization with VA 
in November 1982 for a pre-existing low back injury (low back 
§ 1151 claim) was found to be not well grounded.  Additional 
claims for (1) compensation for a left shoulder disability, 
(2) an evaluation in excess of 30 percent for muscular 
contraction headaches, and (3) a total rating due to 
individual unemployability due to service connected 
disability (TRIU), were remanded for additional development.  

In December 1998, the Court of Appeals for Veterans Claims 
(Court) granted a joint motion for remand of the Appellant 
and VA general counsel on the issue of compensation for the 
low back disability on the grounds that the Board's April 
1998 decision failed to contain adequate reasons and bases 
for its conclusion that this claim was not well grounded.


REMAND

Following the Court's order granting the joint motion, the 
Board sent a letter to the Representative in April 1999 
offering him the opportunity of submitting any additional 
evidence or argument in support of the appeal.  In response, 
the representative requested another hearing at the VA 
Regional Office (RO) pursuant to 38 C.F.R. § 3.103(c) (1998).  

Accordingly, this appeal is REMANDED to the RO for the 
scheduling of a hearing in accordance with the 
Representative's request.  The Board notes that the three 
other issues described in the Introduction which were 
remanded by the Board to the RO in April 1998 remain in 
Remand/Appellate status.

1.  The RO should schedule the veteran 
for another personal hearing and a 
transcript of that hearing should be 
added to the claims folder.  The 
notification for this personal hearing 
should invite the veteran and his 
representative to submit competent 
evidence which shows or at least suggests 
that the veteran has additional low back 
disability as a result of an injury 
sustained during VA hospitalization for a 
pre-existing low back injury in November 
1982.

2.  Following the hearing, and any 
additional development deemed 
appropriate, the RO should readjudicate 
the veteran's claim.  If the full 
benefits sought on appeal are not 
allowed, the RO should returned the case 
to the Board after issuing an appropriate 
supplemental statement of the case and 
giving the veteran and his representative 
an opportunity to respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


